Citation Nr: 1012951	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In May 2009, the RO advised the Veteran that his appeal was 
being transferred to the Board.  In June 2009, the Board 
received a statement from the Veteran along with copies of 
various VA generated documents.  The Veteran did not submit 
a waiver; however, this evidence duplicates argument and 
information previously of record and a remand for additional 
supplemental statement of the case is not required.  See 
38 C.F.R. § 20.1304 (2009).  

In November 2009, the Board received additional evidence 
that was accompanied by a waiver of RO jurisdiction.  This 
evidence was not received in the 90 day period following 
notice of certification and absent good cause, the Board 
will not accept such evidence.  See 38 C.F.R. § 20.1304.  On 
review, the additional evidence includes medical records 
dated after certification and not available prior to the 
expiration of the 90 day period.  As such, the Board finds 
good cause for the delayed submission and accepts the 
evidence for consideration.  


FINDINGS OF FACT

The Veteran's service-connected disabilities do not cause a 
loss or permanent loss of use of one or both feet; a loss or 
permanent loss of use of one or both hands; a permanent 
impairment of vision of both eyes to the required specified 
degree; or ankylosis of one or both knees or of one or both 
hips. 


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only, are not met.  38 
U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.350(a)(2), 3.808 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in January 2008 correspondence of the 
information and evidence needed to substantiate and complete 
his claim, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part 
VA will attempt to obtain.  The Veteran was provided 
information regarding how VA assigns effective dates in the 
April 2008 statement of the case.  The claim was 
readjudicated most recently in the May 2009 supplemental 
statement of the case.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The claims file contains voluminous 
VA medical records.  The Veteran has not identified 
additional records that need to be obtained.  

The Board acknowledges that the Veteran was not provided an 
examination to specifically address his claim for automobile 
and adaptive equipment.  On review, the claims file contains 
multiple examinations pertaining to the Veteran's claims for 
increased benefits.  Evidence of record is sufficient to 
properly evaluate this claim and the Board declines to 
remand for additional examination.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  In this regard, the Board observes that the Veteran 
has submitted substantial written argument and 
documentation.  The Veteran's representative has also 
submitted argument on his behalf.  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.  



II. Analysis

In July 2007, the Veteran submitted a claim for automobile 
assistance.  He stated that he has tried to get either 
running boards or steps attached to his vehicle, but that 
this has been determined to be an unsafe procedure due to 
the vehicle's age and mileage.  He submitted a statement 
from his car dealer indicating it was not feasible to attach 
steps or running boards to his van.  

In the January 2010 written brief presentation, the 
representative argued that the Veteran was wheelchair bound.  
He further stated that the Veteran was incapable of using an 
unmodified vehicle but could drive one modified for his 
moderate to severe right ankle disability and right shoulder 
disability, as well as modifications to allow entry and exit 
from a wheelchair to the driver's seat.    

The Veteran is currently service-connected for a focal disk 
protrusion at L4-L5 with facet hypertrophy and spinal 
stenosis associated with a right ankle fracture; post 
operative residuals of a splenectomy; residuals of a right 
shoulder injury; residuals of a right ankle fracture; left 
leg radiculopathy; left hip osteoarthritis; right hip 
osteoarthritis; residuals of a right foot third middle 
phalanx fracture; and for hepatitis C.  Entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders was 
granted effective December 21, 2004.  Entitlement to 
specially adapted housing has also been established.  

A. Automobile and adaptive equipment

Eligibility for financial assistance in the purchase of an 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment exists where a veteran exhibits 
one of the following as the result of service-connected 
disability: (1) loss or permanent loss of use of one or both 
feet; (2) loss or permanent loss of use of one or both 
hands; or (3) permanent impairment of vision of both eyes: 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  38 C.F.R. § 
3.808(a),(b).  

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples include 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3.5 inches or more.  38 C.F.R. 
§ 3.350(a)(2)(i)(a).  Complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be 
taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2)(i)(b).  See also 38 C.F.R. § 4.63 (2009).

	i. Loss or permanent loss of use of one or both feet

Throughout the appeal period, the Veteran has argued that he 
has loss of use of his lower extremities.  In a May 2008 
statement, the Veteran questioned why specially adapted 
housing was granted but the automobile benefit was denied.  

The Board acknowledges that in April 2007, entitlement to 
specially adapted housing was established, essentially based 
on a finding that the Veteran was permanently disabled as 
the result of the loss of use of both lower extremities such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  See 38 C.F.R. 
§ 3.809(b)(1) (2009).  

The Board has considered the Veteran's argument, but notes 
that the criteria which must be met for each benefit to be 
granted are separate and distinct.  Specifically, while the 
term "loss of use" appears in both sets of criteria, the 
term is defined slightly differently with respect to each 
benefit.  Accordingly, if the evidence of record supports a 
finding that there is "loss of use" with respect to the 
specially adapted housing benefit, it may not necessarily 
support a finding that there is "loss of use" with respect 
to the automobile benefit.

The claims file contains extensive medical evidence and 
shows the Veteran's use of various assistive devices 
including Canadian crutches, a four wheeled walker with a 
seat, and a wheelchair.  In April 2009, the Veteran's 
primary care provider opined that he required transport by a 
wheelchair van and should not be transported by other means.  
The provider further stated that the Veteran was unable to 
ambulate and was confined to a wheelchair.  The Veteran was 
provided a four wheeled motorized scooter with oxygen tank 
holder.  A provisional diagnosis of chronic obstructive 
pulmonary disease was noted.

The evidence establishes that the Veteran requires the use 
of a wheelchair and that he is unable to ambulate without 
assistive devices.  Even assuming this is due to service-
connected disabilities, the completed evidence still does 
not establish that the level of disability is such that no 
effective lower extremity function remains other than that 
which would be equally well served by an amputation stump.
 
In making this determination, the Board has considered the 
various outpatient records and VA examinations.  These 
records document complaints of significant pain and 
limitation, not necessarily supported by objective findings.  

A VA examination in June 2006 showed a limitation of motion 
of the hips; however, flexion of both hips was to 110 
degrees.  There was pain with all degrees of range of motion 
but no further limitations with repetitive use.  Reflexes 
were +2 in the lower extremities and motor and sensory 
functions were intact.  The diagnosis was bilateral 
osteoarthritis.  

At a VA peripheral nerves examination in March 2007, the 
Veteran reported intermittent left leg pain encompassing the 
front and back of the leg all the way down to the toes after 
walking 75 to 100 feet.  On physical examination, the 
Veteran had decreased sensation subjectively to sharp and 
dull.  Objective findings did not, however, include foot 
drop.  

On VA examination in September 2008, range of motion of the 
right ankle was dorsiflexion to 10 degrees with pain at 0-10 
degrees and plantar flexion to 20 degrees with pain at 10-20 
degrees.  Based on these findings, right ankle motion 
appears reduced by approximately half.  See 38 C.F.R. 
§ 4.71, Plate II (2009).  There was no varus or valgus 
angulation of the os calcis.  X-rays of the right ankle done 
in July 2008 showed only mild degenerative change of the 
tibiotalar joint.  Impression was residuals of right ankle 
fracture with pain and instability.  

On review, objective evidence clearly does not show complete 
ankylosis of two major joints of an extremity, shortening of 
the lower extremity of 3.5 inches or more, or complete 
paralysis of the external popliteal nerve and consequent 
foot drop.  There also is no evidence of extremely 
unfavorable ankylosis of the knee.  Moreover, the Veteran is 
not service-connected for a knee disability.  

In summary, objective evidence does not support a finding of 
loss or permanent loss of use of one or both feet as 
contemplated in the applicable regulations. 

        ii. Loss or permanent loss of use of one or both hands

As noted, the Veteran is service-connected for a right 
shoulder disability, currently evaluated as 30 percent 
disabling.  The Veteran specifically requested that his 
upper extremity disability be given consideration.  

On VA examination in September 2008, the Veteran reported 
chronic and severe pain in the right shoulder.  Objectively, 
there was tenderness to palpation of the shoulder and the 
Veteran was wearing a sling.  Range of motion testing showed 
forward flexion to 60 degrees with pain at 50-60 degrees, 
abduction to 50 degrees, with pain at 40-50 degrees, and 
internal and external rotation to 20 degrees with pain at 
10-20 degrees.  A MRI in August 2008 showed a focal tear 
anterior aspect of the rotator cuff, tendinosis of the 
supraspinatus tendon with possible internal tear, widening 
of the acromioclavicular joint, and possible posterior 
impingement syndrome.  The impression was right shoulder 
rotator cuff injury with osteoarthritis and tendinosis of 
the supraspinatus tendon.  

The Board acknowledges the Veteran's complaints related to 
his service-connected right shoulder disability.  The 
objective evidence, however, does not show that there is no 
effective right shoulder function remaining other than that 
which would be equally well served by an amputation stump.  
In this regard, while right shoulder motion is limited, 
there is no evidence of ankylosis in the joint or that this 
disability affects his right elbow or hand so as to render 
them essentially nonfunctional.  On the contrary, the 
Veteran submitted a photo of himself on his scooter that 
clearly shows both hands grasping the steering mechanism.  
The overall evidence simply does not support a finding of 
loss or permanent loss of use of one or both hands.
 
        iii. Permanent impairment of vision of both eyes

On review, the evidence does not show that the Veteran 
suffers from a service connected visual impairment.  Hence a 
VA medical center problem list does not show service 
connected blindness or other significant visual 
difficulties, and there is no medical evidence of a service 
connected permanent visual impairment of both eyes as 
specified in the applicable regulation.  See 38 C.F.R. 
§ 3.808(b)(3).   

B. Adaptive equipment only

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 C.F.R. § 3.808(b)(4).

In his December 2007 notice of disagreement, the Veteran 
argued that he was service-connected for ankylosis in both 
hips.  As noted, the Veteran is currently service-connected 
for osteoarthritis of the right and left hips, each 
evaluated as 10 percent disabling.  As discussed above, the 
Veteran demonstrates a range of motion in each plane of hip 
motion.  There is absolutely no objective evidence of 
ankylosis.  Further, there is no evidence of ankylosis of 
the knees and as noted, the Veteran is not service-connected 
for any knee disability.  

On review, there is no basis for establishing eligibility 
for adaptive equipment only.  


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


